MODELE DE PARTAGE DE LA PRODUCTION

CONVENTION PORTANT AUTORISATION DE
RECHERCHE ET D'EXPLOITATION DES GISEMENTS
D'HYDROCARBURES

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"),
représenté par Monsieur Ministre de

D'une part,
Et,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après
dénommée "ETAP"), dont le siège est à Tunis, au 27 bis Avenue Khéreddine
Pacha, 1002 Tunis Belvédère, représentée par son Président Directeur Général,
Monsieur... dûment mandaté pour signer cette Convention.

Et,

.… (ci-après dénommée .… ...) Société établie et régie
les lois de l'Etat ayant son siège social à .. élisant
domicile représentée par dûment
mandaté pour signer cette Convention par une résolution du Conseil
d'Administration en date du .

D'autre part,
ETAP agit en tant que titulaire et... en tant qu'entrepreneur.

ILest préalablement exposé ce qui suit :

L'ETAP et …............. ont déposé conjointement en date du
demande de Permis de Recherche sous le régime du Code des
promulgué par la Loi n° 9993 du 17 Août 1999 dit "Permis .

…" comportant
périmètres élémentaires de quatre (4) km? chacun, d'un seul tenant,

-km?).

L'ETAP est en droit conformément au titre 6 du Code des Hydrocarbures de
conclure un Contrat de Partage de Production avec un entrepreneur possédant
les ressources financières et l'expérience technique nécessaires.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2357
enereeeneeeeeeseneeeseeeeerese à fait la preuve qu'elle possède les ressources
financières et l'expérience technique nécessaires pour exercer toutes les
activités de recherche, d'appréciation de développement et d'exploitation des
hydrocarbures.

L'ETAP et
Production sous lequel …
la présente convention et ses annexes .

En vertu de ce Contrat. pourra prélever directement une partie
de la production pétrolière ou gazière pour récupérer toutes les dépenses de
recherche d'appréciation, de développement et de production ainsi qu’une autre
part à titre de rémunération . ETAP recevra la part de production restante.

ont conclu un Contrat de Partage de
….eXercera toutes les activités objet de

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

ARTICLE PREMIER:

Le Permis de Recherche , tel que délimité à l'article 2 du Cahier des Charges
annexé à la présente Convention (Annexe A) sera attribué à ETAP par un arrêté
du Ministre chargé des Hydrocarbures qui sera publié au Journal Officiel de la
République Tunisienne.

ARTICLE 2 :

L'Entrepreneur s'engage à effectuer et à financer tous les travaux de recherche,
et d'exploitation conformément aux dispositions du Code des Hydrocarbures et
des textes réglementaires pris pour son application et notamment son titre 6 et
conformément aux dispositions du Contrat de Partage de Production et de la
présente Convention et ses annexes .

L'AUTORITE CONCEDANTE accorde à l’Entrepreneur le bénéfice de tous les
avantages et privilèges prévus par le Code des Hydrocarbures , et par la
présente Convention ainsi que ses annexes .

Les annexes qui font partie intégrante de la dite Convention sont
- Annexe À : le cahier des charges;
- Annexe B: la procédure des changes;
-_ Annexe C: définition et carte de permis.
(les coordonnées des sommets du permis et l'extrait de carte)

Page 2358 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
ETAP s'engage à remplir, les obligations auxquelles elle est soumise dans les
délais impartis en vertu de la présente Convention et ses annexes et du Contrat
de Partage de Production.

Les travaux de recherche et d'exploitation des hydrocarbures effectués par
l'Entrepreneur dans les zones couvertes par le Permis de Recherche sont
assujettis aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application , aux dispositions de la présente
Convention et ses annexes ainsi que celles du Contrat de Partage de
Production.

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes |
réglementaires pris pour son application, le Titulaire s'engage à payer à
l'AUTORITE CONCEDANTE:

1. la redevance proportionnelle à la production des hydrocarbures (ci-après
désignée "Redevance") à la valeur ou aux quantités des hydrocarbures liquides
ou gazeux provenant des opérations réalisées dans le cadre de la présente
Convention et vendus ou enlevés par lui ou pour son compte qui sera acquittée
suivant les taux prévus à l'article 101.2.4. du Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en
espèces, seront effectués suivant les modalités précisées au Titre Il! du Cahier
des Charges.

2. les droits et taxes prévus à l'article 100 du Code des Hydrocarbures.

Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en
l'absence de bénéfice.

3. l'impôt sur les bénéfices suivant les taux prévus à l'article 101 du Code des
Hydrocarbures. Les paiements effectués par le Titulaire au titre de l'impôt sur les
bénéfices remplacent tout impôt qui pourrait être du en application des
dispositions du Code de l'Impôt sur le Revenu des Personnes Physiques et de
l'impôt sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du
chapitre premier du Titre sept du Code des Hydrocarbures.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2359
Pour la détermination des bénéfices nets, l'Entrepreneur tiendra en Tunisie une
comptabilité en Dinars où seront enregistrés tous les frais, dépenses, et charges
encourus par lui au titre des activités assujetties à la présente Convention , y
compris les ajustements nécessaires pour corriger les pertes ou gains de
change qui résulteraient sans ces ajustements, d'une ou plusieurs modifications
intervenant dans les taux de change entre le Dinar et la monnaie nationale de
l'Entrepreneur en cause dans laquelle lesdits frais, dépenses et charges ont été
encourus , étant entendu que ces ajustements ne seront pas euxmêmes
considérés comme un bénéfice où une perte aux fins de l'impôt sur les
bénéfices.

L'amortissement des immobilisations corporelles et des dépenses traitées
comme des immobilisations en vertu de l'article 109.1 du Code des
Hydrocarbures peut être différé, autant que besoin est, de façon à permettre leur
imputation sur les exercices bénéficiaires jusqu'à extinction complète .

Tout solde non amorti de la valeur desdites immobilisations perdues ou
abandonnées pourra être traité comme frais déductible au titre de l'exercice au
cours duquel la perte ou l'abandon a eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements
sera effectuée dans l'ordre suivant:

1) report des déficits antérieurs,
2) amortissements différés,
3) autres amortissements.

4. l'Entrepreneur paiera pour son propre compte et comptabilisera au titre des
dépenses recouvrables, les droits , taxes et tarifs prévus à l’article 114 du Code
des Hydrocarbures ;

5. l'Entrepreneur est assujetti au paiement de l'impôt sur les bénéfices visé à
l'article 101.3 du Code des Hydrocarbures, toutefois, l'impôt sur les bénéfices
issus des hydrocarbures dû par l'Entrepreneur au titre de la présente
Convention, sera pris en charge totalement par le Titulaire et payé, par le
compte de l'Entrepreneur et ce conformément aux dispositions de Code des
Hydrocarbures.

ARTICLE 4 :

Avant la fin du mois d'Octobre de chaque année, l'Entrepreneur est tenu de
notifier à l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux
de recherche et d'exploitation pour l'année suivante, accompagnés des
prévisions de dépenses. || avisera l'AUTORITE CONCEDANTE des révisions
apportées à ces programmes .

Page 2360 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
L'Entrepreneur est tenu de communiquer sans délai à l'AUTORITE
CONCEDANTE les contrats de fournitures de services, de travaux ou de
matériels dont la valeur dépasse l'équivalent de dinars.

L'Entrepreneur convient que le choix de ses contractants et fournisseurs sera
effectué par appel à la concurrence et d'une manièe compatible avec l'usage
dans l'industrie pétrolière et gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel,
aux assurances, aux instruments financiers et ceux occasionnés par un cas de
force majeur), dont la valeur dépasse dinars seront
passés à la suite de larges consultations, dans le but d'obtenir les conditions les
plus avantageuses pour l'Entrepreneur, les entreprises consultées , tunisiennes
ou étrangères , étant toutes placées sur un pied d'égalité. Toutefois,
l'Entrepreneur sera dispensé de procéder ainsi dans les cas où il fournira en
temps utile à l'AUTORITE CONCEDANTE les raisons justificatives d'une telle
dispense. :

ARTICLE 5 :

L'Entrepreneur conduira toutes les opérations avec diligence, selon les
réglementations techniques en vigueur ou à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie pétrolière et
gazière internationale, de manière à réaliser une récugration ultime optimale
des ressources naturelles couvertes par le Permis et les Concessions qui en
dérivent. Les droits et obligations de l'Entrepreneur en ce qui concerne les
obligations de travaux minima, les pratiques de conservation de gisement, les
renouvellements, les cessions, l'extension en durée ou de superficie, l'abandon,
et la renonciation seront tels qu'ils sont prévus par les dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et par le
cahier des charges .

ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions
fixées par le Code des Hydrocarbures et les textes réglementaires pris pour son
application, et les articles 3 à 6 inclus et l'article 14 du cahier des charges,

2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions
fixées par le Code des Hydrocarbures et les textes réglementaires pris pour son
application et par le cahier des charges ;

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2361
3. à ne pas placer le Titulaire et/ou l'Entrepreneur, directement ou indirectement
sous un régime plus contraignant que le régime de droit commun en vigueur,
dans le cadre de la réalisation des activités envisagées par la présente
Convention et le Cahier des Charges;

4. à ne pas augmenter les droits d'enregistrement ou droits fixes auxquels sont
assujettis les Titres des Hydrocarbures, tels qu'ils sont fixés conformément au
Code des Hydrocarbures au moment de la signature de la présente Convention
si ce n'est pour les réviser proportionnellement aux variations générales des prix
en Tunisie ;

5. à ce que tous les biens et marchandises importés en franchise conformément
aux dispositions de l'article 116 du Code des Hydrocarbures puissent être
réexportés également en franchise, sous réserve des restrictions qui pourraient .
être édictées par l'AUTORITE CONCEDANTE en période de guerre ou d'état de
siège ;

6. à faire bénéficier le Titulaire et l'Entrepreneur pour le ravitaillement en
carburants et combustibles de leurs ravires et autres embarcations, du régime
spécial prévu pour la marine marchande ;

7. à ce que le Titulaire et l'Entrepreneur soient assujettis pour les opérations
réalisées dans le cadre de la présente Convention à la procédure des changes
prévue au Chapitre 2 Titre Sept du Code des Hydrocarbures , telle que précisée
à l'Annexe B qui fait partie intégrante de la présente Convention.

ARTICLE 7 :

Le Titulaire et l'Entrepreneur s'engagent à commercialiser les hydrocarbures
extraits dans les meilleures conditions économiques possibles . À cet effet, ils
s'engagent à procéder à leur vente conformément aux dispositions de l'article 54
du Cahier des Charges.

ARTICLE 8 :

Tout différend relatif à l'application de la présente Convention et de ses annexes
entre l'AUTORITE CONCEDANTE et l'Entrepreneur ainsi que toute société qui
adhérera ultérieurement à la présente Convention sera réglé par voie d'arbitrage.

( La Convention particulière précisera notamment le type d'arbitrage, le nombre
des arbitres et la procédure applicables ainsi que le lieu d'arbitrage, etc...)

Page 2362 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
ARTICLE 9 :

Si l'exécution des présentes dispositions par une partie est retardée par un cas
de force majeure, le délai prévu pour ladite exécution sera prorogé d’une période
égale à celle durant laquelle la force majeure aura persisté. La durée de validité
du Permis ou de la Concession d'exploitation, suivant le cas, sera prorogée en
conséquence sans pénalités .

ARTICLE 10 :

Les droits et obligations du Titulaire et de l’Entrepreneur sontceux résultant du
Code des Hydrocarbures et des textes réglementaires pris pour son application
en vigueur à la date de signature de la présente Convention et ceux résultant de
ladite Convention .

ARTICLE 11 : Dispositions particulières :

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2363
ARTICLE 12 :

La Convention Particulière et l'ensemble des textes qui lui sont annexés sont
dispensés des droits de timbre . Ils seront enregistrés sous le régime du droit fixe
aux frais du Titulaire conformément aux dispositions de l’article 100.a du Code
des Hydrocarbures

Fait à Tunis, le ….

en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

POUR L'ENTREPRISE TUNISIENNE POUR
D'ACTIVITES PETROLIERES

Président Directeur Général...

Page 2364

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
ANNEXE A
CAHIER DES CHARGES
Relatif au modèle de partage de la production

CAHIER DES CHARGES

Annexé à la Convention particulière portant autorisation de recherche et
d'exploitation des gisements d'Hydrocarbures dans le Permis dit « ».

ARTICLE PREMIER : Objet du cahier des charges

Le Présent cahier des charges qui fait partie intégrante de la Convention portant
autorisation de recherche et d'exploitation des gisements d'Hydrocarbures dans
le Permis ................ , ci-après dénommé «le Permis » , a pour objet de
préciser les conditions dans lesquelles l'Entreprise Tunisienne d'Activités
Pétrolières "ETAP" ci-après désignée par l'expression «le Titulaire» et la
société. ……., agissant en tant qu'entrepreneur dans le cadre d'un
contrat de ‘Partage de Production et désignée ciaprès par l'expression
« l'Entrepreneur, ou la Société » :

1. effectueront des travaux ayant pour objet la recherche des hydrocarbures

2. procéderont dans le cas où ils découvriraient un gisement exploitable , au
développement et à l'exploitation de ce gisement.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2365
TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le permis visé à l'article premier ci-dessus est délimité conformément aux
dispositions de l’article 13 du Code des Hydrocarbures et comporte
périmètres élémentaires soit une surface totale initiale de km.

ARTICLE 3 : Obligation de réalisation des travaux minima pendant la période
initiale de validité du Permis

Pendant ia période initiale de validité du Permis fixée à ans (.........),
l'Entrepreneur s'engage à réaliser le programme de travaux de recherche
minimum suivant :

- la réalisation de travaux géologiques et géophysiques ;

- l'acquisition de ..…....................l kilomètres (.....km) de sismique;
- Le forage de... ( ) puits d'exploration qui atteindra (atteindront) la
profondeur maximale de... mètres ou la formation de...
Le montant des dépenses pour la réalisation de ces travaux est estimé à
sd Millions de Dollars des Etats Unis d'Amérique (.............$)
dont ........... $ pour le forage et $ pour la sismique .

Au cas où l'Entrepreneur réalise le programme des travaux de la période initiale
de validité du Permis et celui de toute autre période de son renouvellement,
telles que définies à l'article 5 ci-dessous, il aura satisfait à ses obligations même
au cas où les travaux auront été réalisés à un coût inférieur au coût estimatif.

Si l'Entrepreneur à la fin de l’une quelconque des périodes de validité du Permis
n'a pas réalisé ses engagements relatifs aux travaux afférents à la période
considérée , il sera tenue de verser à l'AUTORITE CONCEDANTE le montant
nécessaire à l’accomplissement ou à l'achèvement des dits travaux de
recherche.

Page 2366 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
Le dit montant ainsi que les modalités de son versement seront ndifiés par
l'AUTORITE CONCEDANTE à l'Entrepreneur.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de
la date de la notification visée ci-dessus , l'AUTORITE CONCEDANTE et
l'Entrepreneur désigneront d'un commun accord, un exgært indépendant pour
trancher le différend dans les 60 jours suivant la formulation de la dite
contestation.

L'expert désigné devra rendre son verdict dans les 60 jours qui suivent sa
nomination. Sa sentence est immédiatement exécutoire.

Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par

l'Entrepreneur et l'AUTORITE CONCEDANTE.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche exécutés

L'Entrepreneur est tenu de justifier vis-&vis de l'AUTORITE CONCEDANTE le
montant des dépenses relatives aux travaux de recherche effectués par lui
pendant la durée de validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre III du Code des
Hydrocarbures et des textes réglementaires pris pour son application et sous
réserve d'avoir satisfait aux conditions prévues par la dite section , le Titulaire
aura droit à deux (2) périodes de renouvellement d'une durée de
années chacune .

Pour la période du premier renouvellement , l'Entrepreneur s'engage
à réaliser le programme minimum de travaux suivant :

- Le forage de .........…… puits d'exploration qui atteindra (atteindront)
eenrseneeeeene mètres de profondeur ou la formation .…...........;

- L'acquisition de kiomètres (...…. Km) de sismique .

Le montant des dépenses pour la réalisation de ce programme de travaux est

estimé à. Millions de Dollars des Etats Unis d'Amérique (.......... $) dont

.$ pour le forage et... $ pour la sismique.

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2367
Pour la période du second renouvellement , l'Entrepreneur s'engage à
réaliser le programme de travaux suivant :

- Le forage de ......... puits d'exploration qui atteindra (atteindront)
mètres de profondeur ou la formation .............

-  L'acquisition de .............. kilomètres (..…..…. Km) de sismique .

Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à Millions de Dollars des Etats Unis d'Amérique (.......... $) dont
éenersseeesreree $ pour le forage et...….….…...$ pour la sismique.

TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si l'Entrepreneur fait la preuve d'une découverte et s’il a satisfait aux conditions
fixées par le Code des Hydrocarbures et les textes réglementaires pris pour son
application, le Titulaire aura le droit d'obtenir la transformation d'une partie du
Permis en Concession d'Exploitation .

La Concession d'Exploitation sera instituée conformément aux dispositions du
Code des Hydrocarbures et des textes réglementaires pris pour sonapplication
et conformément aux conditions ckaprès :

- le périmètre sera choisi selon les règles de l'art et en tenant compte des
résultats obtenus par l'Entrepreneur;
-__ le périmètre n'isolera pas une enclave fermée à l'intérieur de la Concession.
Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession
d'Exploitation mais à l'intérieur du Permis de Recherche , le Titulaire aura le droit
de requérir la transformation en concession du périmètre englobant chaque
nouvelle découverte .

Page 2368 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
ARTICLE 7 : Obligation d'exploitation

L'Entrepreneur s'engage à exploiter l'ensemble de ses Concessions suivant les
règles de l'artet avec le souci d’en tirer le rendement optimum compatible avec
une exploitation économique, et suivant des modalités qui, sans mettre en péril
ses intérêts fondamentaux d'exploitant, serviraient au maximum les intérêts
économiques de la Tunisie .

Si l'Entrepreneur fait la preuve qu'aucune méthode d'exploitation ne permet
d'obtenir des hydrocarbures à partir du gisement à un prix de revient permettant,
eu égard aux prix mondiaux des dits produits, une exploitation bénéficiaire, il
sera relevé de l'obligation d'exploitation , mais sous la réserve prévue à l'article 8
ci-après .

ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE

1- Si, dans l'hypothèse visée à l'article 7 ci-dessus, l'AUTORITE CONCEDANTE,
soucieuse d'assurer le ravitaillement du pays en hydrocarbures, décidait quand
même que le dit gisement doit être exploité, l'Entrepreneur sera tenu dele faire,
à condition que l'AUTORITE CONCEDANTE lui garantisse la vente des
hydrocarbures produits à un juste prix couvrant ses frais directs et ses frais
généraux d'exploitation, les taxes de toutes espèces, la quotepart des frais
généraux du siège social (mais à l'exclusion de tous amortissements au titre des
travaux antérieurs de recherche, de tous frais de travaux de recherche exécutés
ou à exécuter , dans le reste de la Concession ou dans la zone couverte par le
Permis), et lui assure une marge bénéficiaire nette égale à dix pourcent (10%)
des dépenses mentionnées ci-dessus.

2- Si, toutefois, l'obligation résultant du paragraphe 1. du présent article
conduisait l'Entrepreneur à engager des dépenses de premier établissement
jugées excessives au regard des programmes de développement normal de ses
recherches et exploitations, ou dont l'amortissement normal ne pourrait pas être
prévu avec une sécurité suffisante, le Titulaire , l'Entrepreneur et l'AUTORITE
CONCEDANTE se concerteront pour étudier le financement de l'opération
proposée.

Dans ce cas, l'Entrepreneur ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n'est pas comprise
dans ses programmes généraux de recherche et d'exploitation .

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2369
Si une telle augmentation des investissements devenait nécessaire le Titulaire ,
l'Entrepreneur et l'AUTORITE CONCEDANTE se concerteront pour étudier les
modalités de son financement que l'AUTORITE CONCEDANTE sera appelée à
assumer en partie ou en totalité .

3- Le Titulaire et l'Entrepreneur pourront, à tout instant, se désengager des
obligations visées au présent Article en renonçant à la partie de la concession à
laquelle elles s'appliquent et ce, dans les conditions prévues à l'article 47 du
présent Cahier .

De même, si une concession n'a pas encore été accordée, le Titulaire pourra, à
tout instant, se désengager en renonçant à demander la concession et en
abandonnant son permis de recherche sur la structure considérée .

ARTICLE 9 : Renouvellement du Permis de recherche en cas de découverte d’un
gisement

A l'expiration de la période couverte par le deuxième renouvellement et si
l'Entrepreneur a fait une découverte et a satisfait aux conditions définies dans le
Code des Hydrocarbures et à ses obligations de travaux telles que définies à
l'article 5 ci-dessus, le Titulaire aura droit à un troisième renouvellement du
Permis pour une période de années.

Pour la période du troisième renouvellement, l'Entrepreneur s'engage éréaliser
le programme de travaux suivant :

- Le forage de. puits d'exploration qui atteindra (atteindront)
mètres de profondeur ou la formation .............. ;

-  L'acquisition de kilomètres(.…. Km) de sismique .

Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à . Millions de Dollars des Etats Unis d'Amérique (.......... $) dont
pour le forage et... $ pour la sismique.

Page 2370

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
TITRE Ill
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1. La redevance proportionnelle aux quantités des hydrocarbures liquides
produites par le Titulaire à l'occasion de ses travaux de recherche ou .
d'exploitation est acquittée dans le cas de paiement en espèces ou livrée
gratuitement en cas de paiement en nature à l'AUTORITE CONCEDANTE,
en un point dit « point de perception » qui est défini à l’article 12 du présent
Cahier, avec les ajustements qui seraient nécessaires pour tenir compte de
l'eau et des impuretés ainsi que des conditins de température et de
pression dans lesquelles les mesures ont été effectuées .

2. La production liquide au titre de laquelle est due la redevance
proportionnelle sera mesurée à la sortie des réservoirs de stockage situés
sur les champs de production. Les méthodes utilisées pour les mesures
seront proposées par le titulaire et agréées par l'AUTORITE
CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer en
fonction des nécessités de services du chantier. L'AUTORITE
CONCEDANTE en sera informée en tmps utile. Elle pourra se faire
représenter lors des opérations de mesure et procéder à toutes vérifications
contradictoires.

3. La redevance proportionnelle à la production sera liquidée mensuellement .
Elle devra être perçue au cours de la première quinzaine du mois suivant
celui au titre duquel elle est due. Le Titulaire transmettra à l'AUTORITE
CONCEDANTE un «relevé des quantités d'hydrocarbures assujetties à la
redevance » avec toutes les justifications utiles dans lesquelles seront
prises en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné
sera arrêté par l'AUTORITE CONCEDANTE .

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2371
ARTICLE 11 : Choix du mode de paiement de la redevance proportionnelle à la
production

Le choix du mode de paiement de la Redevance proportionnelle à la production,
soit en espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE
notifiera au Titulaire, au plus tard le 30 Juin de chaque année, son choix du
mode de paiement et dans le cas de paiement en nature, son choix des points
de livraison visés aux Articles 13 et 14 du présent Cahier des Charges. Ce choix
sera valable pour la période allant du 1er Janvier au 31 Décembre de l'année
suivante .

Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle
sera censée avoir choisi le mode de paiement en nature .

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se |
concerteront en vue de fixer le mode de paiement et les périodes de son
application.

ARTICLE 12 : Modalités de perception en espèces de la redevance proportionnelle
sur les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera
liquidé mensuellement en prenant pour base, d'une part, le relevé arrêté
par l'AUTORITE CONCEDANTE, comme il est stipulé au paragraphe 3 de
l'article 10 du présent Cahier des Charges et d'autre part, la valeur des
hydrocarbures liquides déterminée à la sortiedes réservoirs de stockage

situés sur le champ de production , ciaprès désigné «point de
perception ». |! est convenu que ce montant s'établira en fonction des prix
des ventes effectivement réalisées conformément à l'article 53 de ce
Cahier, diminués des frais de transport mais non de la Redevance
des Prestations Douanières (RPD), à partir des dits réservoirs jusqu'à bord
des navires .

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la
redevance sera le prix visé au pæagraphe 3. du présent article pour toute
quantité vendue par le Titulaire pendant le mois considéré, corrigé par des
ajustements appropriés de telle manière que ce prix soit ramené aux
conditions de référence stipulées au paragraphe 1. cidessus et adoptées
pour la liquidation de la redevance.

Page 2372 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu
conformément à l'article 53 du présent Cahier des Charges et à l’article 50.1
du Code des Hydrocarbures en ce qui concerne les ventes effetuées pour
couvrir les besoins de la consommation intérieure tunisienne .

4, Les prix unitaires à appliquer pour le mois en question seront calculés
conformément à l’article 53 du présent Cahier des Charges et seront
communiqués par le Titulaire en même temps que le relevé mensuel
mentionné au paragraphe 3 de l’article 10 du présent Cahier des Charges.

Si le Titulaire omet de communiquer les prix, ou ne les communique pas
dans le délai imparti, ceux-ci seront fixés d'office par l'AUTORITE
CONCEDANTE, suivant ls principes définis aux paragraphes 2, 3 et 4 du
présent article et sur la base des éléments d'information en sa possession.

ARTICLE 13 : Modalités de perception en nature de la redevance proportionnelle
sur les hydrocarbures liquides

Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en
nature, elle le sera au «point de perception » défini à l'article 12 cidessus.
Toutefois, elle pourra être livrée en un autre point dit « point de livraison»,
suivant les dispositions prévues au présent Article.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l'article 10 cidessus, le Titulaire fera connaître les quantités
des différentes catégories d'hydrocarbures liquides constituant la redevance
proportionnelle et l'emplacement précis où elles seront stockées.

L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des
hydrocarbures liquides constituant la redevance en nature, soit le point de
perception , soit tout autre point situé à l'un des terminus des pipe-lines
principaux du Titulaire et de l'Entrepreneur.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de
réception adéquates, au point convenu pour la livraison. Elles seront adaptées à
l'importance, à la sécurité et au mode de production du gisement
d'hydrocarbures .

L'AUTORITE CONCEDANTE pourra imposer au Titulaire et à l'Entrepreneur de
construire les installations de réception visées ci-dessus, mais seulement dans
la mesure où il s'agira d'installations normales situées à proximité des champs
de production. Elle devra alors fournir les matériaux nécessaires et rembourser
au Titulaire et à l'Entrepreneur les débours réels dans la monnaie de dépense.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2373
Les hydrocarbures liquides, constituant la redevance en nature, deviendront la
propriété de l'AUTORITE CONCEDANTE à partir du «point de perception» et
seront livrés par le Titulaire à l'AUTORITE CONCEDANTE au point de livraison
fixé par cette dernière. Si le point de livraison est distinct du point de perception,
c'est-à-dire qu'il est situé en dehors du réseau général de transport du Titulaire
et de l’Entrepreneur, l'AUTORITE CONCEDANTE remboursera à l'Entrepreneur
le coût réel des opérations de manutention et de transport effectuées par celui
entre le point de percepton et le point de livraison, y compris la part
d'amortissement de ses installations et les frais des assurances contre les pertes
et la pollution qui doivent être obligatoirement souscrites .

L'enlèvement des hydrocarbures liquides constituant la redevance en nature
sera fait au rythme concerté chaque mois entre le Titulaire et l'AUTORITE
CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le
Titulaire au moins dix (10) jours à l'avance des modifications qui pourraient
affecter le programme de chargement prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures
constituant la redevance due pour le mois écoulé soient enlevées d'une manière
régulière dans les trente (30) jours qui suivront la remise par le Titulaire de la
communication visée au paragraphe 2 du présent article.

Toutefois, un plan d'enlèvement portant sur des périodes sipérieures à un mois
pourra être arrêté d’un commun accord .

Si les quantités d'hydrocarbures constituant la redevance ont été enlevées par
l'AUTORITE CONCEDANTE dans un délai de trente (30) jours, le Titulaire n'aura
droit à aucune indemnité .

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du
Titulaire une prolongation de ce délai de trente (30) jours pour une nouvelle
période qui ne pourra dépasser soixante (60) jours .

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE
devra payer au Titulaire une indemnité calculée suivant un tarif concerté à
l'avance , rémunérant les charges additionnelles subies de ce fait par le
Co-Titulaire .

Dans tous les cas, le Titulaire ne pourra pas être tenu de prolomger la facilité
visée au paragraphe 5 du présent article, au-delà de l’expiration d'un délai total
de quatre-vingt dix (30 +60) jours .

Page 2374 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
Passé ce délai, il sera considéré que la redevance n'est plus payée en nature. Le
Titulaire aura le droit en conséquence de vendre les quantités non enlevées par
l'AUTORITE CONCEDANTE sur le marché du pétrole avec obligation de
remettre à l'AUTORITE CONCEDANTE les produits de la vente dans les
conditions prévues à l’article 12 cidessus .

Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont
mises en application plus de deux (2) fois au cours du même exercice , le
Titulaire pourra exiger que la redevance soit payée en espèces jusqu'à la fin de
l'exercice considéré.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement
en cas de paiement en nature à l'AUTORITE CONCEDANTE une redevance
proportionnelle à la production des hydrocarbures gazeux calculée suivant les
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour
son application .

La redevance sera perçue :

- Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de vente
à considérer est celui pratiqué par le Titulaire conformément aux dispositions de
l'article 53 du présent Cahier des Charges , après les ajustements nécessaires
pour ramener les quantités considérées au «point de perception ». Ce point de
perception est l'entrée du gazoduc principal de transport dugaz;

- Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la

sortie des installations de traitement. Les méthodes utilisées pour la
mesure seront proposées par le Titulaire et agréées par l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il
sera procédé à la mesure du gaz produit. Elle pourra se faire représenter lors
des opérations de mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le
point de perception tel que défini au paragraphe précédent, soit tout autre point
situé à l'un des terminus des gazoducs principaux du Titulaire et de
l'Entrepreneur, dans les mêmes conditions que celles indiquées aux
paragraphes 3 et 4 de l'article 13 cidessus .

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2375
2. Si le Titulaire et l'Entrepreneur décident d'extraire, sous la forme liquide,
certains hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE
CONCEDANTE percevra la redevance après traitement. Laredevance sur ces
produits liquides sera perçue , soit en nature, soit en espèces, à partir d'un
« point de perception secondaire » qui sera celui où les produits liquides sont
séparés du gaz.

Dans le cas où le paiement de la redevance s'effectue en nature, un point de
livraison différent pourra être choisi par accord mutuel . Ce point de livraison
devra nécessairement coïncider avec une des installations de livraison prévues
par le Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de
manutention et de transport dans les mêmes conditions que celles prévues au
paragraphes 4 de l’article 13 ci-dessus.

Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la
base du prix de vente effectif pratiqué, corrigé par les ajustements nécessaires
pour le ramener aux conditions correspondant au point de perception
secondaire.

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans
les mêmes conditions prévues à l'article 11 cidessus pour les hydrocarbures
liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle
séparée par simple détente et stabilisée sera considérée comme un
hydrocarbure liquide, qui peut être remélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté
d'un commun accord, qu'il s'agisse de la redevance payée en gazoline naturelle,
ou de l'écoulement dudit produit pour les besoins de l'économie tunisienne.

4. Le Titulaire et l'Entrepreneur n'auront l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le gaz
marchand, dans la mesure où ils auront trouvé un débouché commercial pour
le dit gaz;

-__nide stabiliser ou de stocker la gazoline naturelle;

-__ nide réaliser une opération particulière de traitement ou de recyclage.

Page 2376

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance
en nature, elle devra fournir à ses propres frais aux points de livraison agréés,
des moyens de réception adéquats, capables de recevoir sa quotepart des
liquides au moment où ils deviennent disponibles au fur et à mesure de leur
production ou de leur sortie des usines de traitement. L'AUTORITE
CONCEDANTE prendra en charge les liquides à ses risques et périls, dès leur
livraison. Elle ne pourra pas imposer le stockage de ces liquides au Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la
redevance en espèces, cette redevance sera liquidée mensuellement
conformément aux dispositions du paragraphe 3 de l'article 10 et de l'article
12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la redevance

en nature dans les conditions spécifiées au paragraphe 5 du présent Article, .

elle sera réputée avoir renoncé à la perception en nature soit pour toutes les
quantités correspondant à la redevance due ou pour la partie de ces
quantités pour laquelle elle ne dispose pas de moyens de réception
adéquats.

TITRE IV
INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE ET DE L'ENTREPRENEUR

ARTICLE 15 : Facilités données au Titulaire et à l’Entrepreneur pour leurs
installations annexes

Conformément aux dispositions des Articles 84 à 90 du Code des
Hydrocarbures, L'AUTORITE CONCEDANTE donnera au Titulaire et à
l'Entrepreneur toutes facilités en vue d'assurer à leurs frais, d'une manière
rationnelle et économique, la prospection, la recherche, la production, le
transport, le stockage et l'évacuation des produits provenant de leurs recherches
et de leurs exploitations, ainsi que toute opération ayant pour objet le traitement
desdits produits en vue de les rendre marchands.

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2377
Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans
les ports d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que
les raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-ines, stations de pompage et toutes installations de transport des
hydrocarbures en vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le
domaine public des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de
télécommunications tunisiens,

g. les branchements sur les réseaux de distribution d'énergie et sur les lignes
privées de transport d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16 : Installations n’ayant pas un caractère d° intérêt public

1. L'Entrepreneur établira, à ses frais, risques et périls, toutes installations qui
seraient nécessaires à ses recherches et à ses exploitations et qui ne
présenteraient pas un caractère d'intérêt public, qu'elles soient situées à
l'intérieur ou à l'extérieur du permis et des concessions qui en seraient issues.

Sont considérés comme installations n'ayant pas un caractère d'intérêt public :

a. les moyens de stockage sur les champs de production situés surla terre
ferme ou en mer,

b. les "pipe-ines" assurant la collecte du pétrole brut ou du gaz à partir des puits
et son acheminement jusqu'aux réservoirs de stockage ou aux centres de
traitement,

c. les "pipe-lines" d'évacuation permettant le transport du pétrole brut par

chemin de fer, par route ou par mer ,ainsi que les gazoducs depuis les centres
de traitement et de stockage jusqu'au point de chargement,

Page 2378 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le
chargement des navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation
ou la concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes , routes de service et voies ferrées pour l'accès terrestre et aérien
aux chantiers du Titulaire et de l'Entrepreneur,

i. les télécommunications entre les chantiers du Titulaire et de l'Entrepreneur,

j. d'une manière générale, les installations industrielles, les ateliers et les
bureaux destinés à l'usage exclusif du Titulaire et de l'Entrepreneur, et qui
constituent des dépendances légales de leur entreprise ,

k. le matériel de transport terrestre , aérien et maritime propre au Titulaire et à
l'Entrepreneur leur permettant l'accès à leurs chantiers,

2.Pour les installations visées aux alinéas (c), (e), (f) et (g) du paragraphe 1 du
présent article, le Titulaire et l'Entrepreneur seront tenus, si l'AUTORITE
CONCEDANTE le leur demande, de laisser des tierces personnes utiliser
lesdites installations, sous les réserves suivantes :

a. L'Entrepreneur ne seront tenus ni de construire, ni de garder des installations
plus importantes que ses besoins propres ne le nécessitent;

b. Les besoins propres du Titulaire et de l'Entrepreneur seront satisfaits en
priorité sur ceux des tiers utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation
faite par l'Entrepreneur pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire et à l’Entrepreneur une juste
indemnité pour le service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre
chargé des Hydrocarbures sur proposition du Titulaire et de l'Entrepreneur
conformément aux dispositions du Cod des Hydrocarbures et des textes
réglementaires pris pour son application .

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2379
3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer à
l'Entrepreneur de conclure, avec des tiers titulaires de Permis ou de
concessions, des accords en vue d'aménager et d'axploiter en commun les
ouvrages visés aux alinéas (c), (e), (f), (g) et (h) du paragraphe 1 du présent
Article, s'il doit en résulter une économie dans les investissements et dans
l'exploitation de chacune des entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la
réglementation en vigueur, fera toute diligence en vue d'accorder à
l'Entrepreneur les autorisations nécessaires pour exécuter les travaux relatifs
aux installations visées au paragraphe 1 du présent Article.

ARTICLE 17 : Utilisation par le Titulaire et par l’Entrepreneur des équipements et
de l'outillage publics existants

Le Titulaire et l'Entrepreneur seront admis à utiliser, pour leurs recherches et
leurs exploitations, tous les équipements et outillage publics existant en Tunisie,
suivant les clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité
avec les autres usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande de l’Entrepreneur

1. Lorsque l'Entrepreneur justifie avoir besoin, pour développer son industrie de
recherche et d'exploitation des Hydrocarbures, de compléter les équipements et
l'outillage publics existants ou d'exécuter des travaux présentant un intérêt
public, il devra en informer l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE le Titulaire et l'Entrepreneur s'engagent à se
concerter pour trouver la solution optimale susceptible de répondre aux besoins
légitimes exprimés par l'Entrepreneur, compte tenu des dispositions législatives
et réglementaires en vigueur concernant le domaine public et les services publics
en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent
Cahier, les parties conviennent d'appliquer les modälités cidessous :

a. L’Entrepreneur fera connaître à l'AUTORITE CONCEDANTE ses besoins
concernant les installations dont il demande l'établissement.

Page 2380 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
Il appuiera sa demande par une note justifiant la nécessité desdites installations
et par un projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui
même de l'exécution des travaux. Ces délais devront correspondre aux plans
généraux de développement de ses opérations en Tunisie, tels qu'ils auront été
exposés par lui dans les rapports et compte-rendus qu'il est tenu de présenter à
l'AUTORITE CONCEDANTE en application du Titre V du présent Cahier des
Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître à l’Entrepreneur
dans un délai de trois (3) mois, ses observations sur l'utilité des travaux, sur les

dispositions techniques envisagées par l'Entrepreneur et sur ses intentions

concernant les modalités suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elb-même, soit d'en confier
l'exécution à l'Entrepreneur.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux
demandés, elle précisera si elle entend assurer elle même le financement des
travaux de premier établissement, ou bien si elle entend imposer à
l'Entrepreneur de lui rembourser tout ou partie de ses dépenses.

Dans ce dernier cas, l'Entrepreneur sera tenu de rembourser à l'AUTORITE
CONCEDANTE la totalité ou la part convenue des dépenses réelles dûment
justifiées, par échéances mensuelks qui commencent à courir dans le. mois qui
suit la présentation des décomptes, sous peine d'intérêts moratoires calculés au
taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution
seront mis au point d'un commun accord entre les parties, conformément aux
règles de l'Art, et suivant les clauses et conditions générales et les spécifications
techniques particulières appliquées par l'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures,
l'Entrepreneur entendu. Il sera tenu compte des observations de ce dernier dans
la plus large mesure possible. L'Entrepreneur aura le droit de retirer sa
demande, s'il juge la participation financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE
CONCEDANTE sera tenue d'exécuter les travaux avec diligence et d'assurer la
mise en service des ouvrages dans un délai normal, eu égard aux besoins
légitimes exprimés par l'Entrepreneur et aux moyens d'exécution susceptibles
d'être mis en oeuvre.

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2381
3. Les ouvrages ainsi réalisés seront mis à la disposition du l'Entrepreneur pour
la satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer
l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou
concessionnaire désigné par celleci, en assurera l'exploitation, l'entretien et le
renouvellement, dans les conditions qui seront fixées au moment de
l'approbation des projets d'exécution.

L'Entrepreneur , en cortrepartie de l'usage desdites installations, payera à
l'exploitant les taxes d'usage et péages qui seront fixés, l'Entrepreneur entendu,
par le Ministre chargé des Hydrocarbures. Ces taxes et péages devront être les
mêmes que ceux pratiqués en Tunisie pour des services publics ou des
entreprises similaires, s'il en existe. À défaut, ils seront fixés conformément aux
dispositions de l'alinéa (d ) du paragraphe 2 de l’article 16 du présent Cahier.

Au cas où l’Entrepreneur aurait, comme il est stipulé à l'alinéa (c) du paragraphe
2 du présent Article, remboursé tout ou partie des dépenses de premier
établissement, il en sera tenu compte dans la même proportion dans le calcul
des péages et taxes d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par
PEntrepreneur (Concession ou autorisation d’ütilisation

d'outillage public)
Dans le cas visé à l'alinéa (b) du paragraphe 2 de l’ Article 18 du présent Cahier
où l'AUTORITE CONCEDANTE décide de confier à l' Entrepreneur l'exécution
des travaux présentant un intérêt public, celui-ci bénéficiera, pour les travaux
considérés d'une concession ou d'une autorisation d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en
question, on s'y référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22,
23 et 24 du présent Cahier, on appliquera les dispositions générales ci-dessous :

La concession ou l'autorisation d'utilisation d'outillage public s&a accordée dans
un acte séparé, distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

Page 2382 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
La construction des installations et leur exploitation seront assurées par le
l'Entrepreneur à ses risques et périls.

Les projets y afférents seront établis par l'Entrepreneur et approuvés par
l'AUTORITE CONCEDANTE .

l'AUTORITE CONCEDANTE approuvera de même les mesures de sécurité et
d'exploitation prises par l'Entrepreneur.

Les ouvrages construits par l'Entrepreneur sur le domaine de l'Etat, des
Collectivités locales ou des établissements publics feront retour de droit à
l'AUTORITE CONCEDANTE à la fin de la Concession d'Exploitation
d'Hydrocarbures.

La concession ou l'autorisation d'utilisation de l'outillage public comportera
l'obligation pour le Titulaire et l'Entrepreneur de mettre leurs ouvrages et
installations à la disposition de l'AUTORITE CONCEDANTE et du public, étant
entendu que le Titulaire et l'Entrepreneur auront le droit de satisfaire leurs
propres besoins en priorité, avant de satisfaire ceux des autres utilisateurs. Les
tarifs d'utilisation seront fixés comme il est stipulé à l'alinéa (d), du paragraphe 2
de l'article 16 du présent Cahier.

ARTICLE 20 : Durée des autorisations et des concessions consenties pour les
installations annexes de P'Entrepreneur

1. Des concessions et des autorisations d'occupation du domaine public, de
l'utilisation de l'outillage public et de location du domaine privé de l'Etat, seront
accordées à l'Entrepreneur pour la durée de validité du Permis de recherche
conformément aux procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du permis
ou d'une portion du permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs
Concessions d'Exploitation d'Hydrocarbures , accordées conformément à
l'article 6 du présent Cahier et jusqu'à expiration de la dernière de ces
Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d'occupation du
domaine public ou du domaine privé de l'Etat ou la concession ou l'autorisation
d'utilisation de l'outillage public cessait d'être utilisé par l'Entrepreneur,
l'AUTORITE CONCEDANTE se réserve les droits définis ci-dessous:

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2383
a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par
l'Entrepreneur, l'AUTORITE CONCEDANTE prononcera d'office l'annulation de
la concession ou de l'autorisation d'utilisation de l'outillage public ou d'occupation
correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé,
l'Entrepreneur pouvant ultérieurement avoir besoin d'en reprendre l'utilisation,
l'AUTORITE CONCEDANTE aura le droit de l'utiliser provisoirement sous sa
responsabilité soit pour son compte, soit pour le compte d'un tiers désigné
par elle.

Toutefois, l'Entrepreneur reprendra l'usage dudit ouvrage dès que celui
deviendra à nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou concessions
autres que la Concession d'Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées à l'Entrepreneur pour l'utilisation d'un
service public, pour l'occupation du domaine public ou du domaine privé de l'Etat
et pour les concessions ou les autorisations d'utilisation de l'outillage public,
seront celles en vigueur à l'époque considérée, en ce qui concerne la sécurité, la
conservation et la gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions cidessus visées donneront lieu à versement
par l'Entrepreneur des droits d'enregistrement, taxes et redevances applicables
au moment de leur octroi conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en
vigueur en la matière. L'AUTORITE CONCEDANTE s'engage à ne pas instituer
à l'occasion de la délivrance des concessions ou des autorisations susvisées et
au détriment de l'Entrepreneur, des redevances, taxes, péages, droits ou taxes
d'usage frappant les installations annexes de l'Entrepreneur d'une manière
discriminatoire, et constituant des taxes ou impôts additionnels n'ayant plus le
caractère d'une juste rémunération d'un service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. L'Entrepreneur est censé connaître parfaitement les difficultés de tous ordres
que soulèvent les problèmes d'alimentation en eau potable, ou à usage industriel
ou agricole, dans le périmètre couvert par le permis initial tel que défini à l’article
2 du présent Cahier des Charges.

Page 2384 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
2. L'Entrepreneur pourra, s'il le demande, souscrire des abonnements
temporaires ou permanents aux réseaux publics de distribution d'eau potable ou
à usage industriel, dans la limite de ses besoins légitimes, et dans la limite des
débits que ces réseaux peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs applicables pour les réseaux publics concernés .

Les branchements seront établis sur la base de projets approuvés par les
services compétents du Ministère de l'Agriculture à la demande du Titulaire et à
ses frais, suivant les clauses et conditions techniques applicables aux
branchements dans le domaine.

3. Lorsque l'Entrepreneur aura besoin d'assurer temporairement l'alimentation de
ses chantiers et notamment de ses sondages en eau, et lorsque les besoins
légitimes de l'Entrepreneur ne pourront pas être satisfaits d’une façon
économique par un branchement sur un point d'eau public existant ou un réseau
public de distribution d'eau, l'AUTORITE CONCEDANTE s'engage à lui donner
toutes facilités d'ordres technique et administratif, dans le cadre des dispositions
prévues par le Code des Eaux en vigueur, et sous réserve des droits qui
pourront être reconnus à des tiers pour effectuer les travaux nécessaires de
captage et d'adduction des eaux du domaine public.

Les ouvrages de captage exécutés par l'Entrepreneur en application des
autorisations visées ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se
trouvent lorsque l'Entrepreneur aura cessé de les utier. Les ouvrages
d’adduction ne sont pas concernés par la présente disposition.

4. Lorsque l'Entrepreneur aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers ou de ses installations annexes, et dans le cas où
il ne peut obtenir que ses besoins légitimes soient satisfaits d'une manière
suffisante, économique, durable et sûre par un branchement sur un point d'eau
public existant ou un réseau public de distribution d'eau, les parties conviennent
de se concerter pour rechercher la manière de satisfaire les besoins légitimes de
l'Entrepreneur.

5. L'Entrepreneur s'engage à se soumettre à toutes les règles et disciplines
d'utilisation qui lui seraient prescrites par l'AUTORITE CONCEDANTE en ce qui
concerne les eaux qu'il pourrait capter, et qui appartiendraient à un système
aquifère déjà catalogué et identifié dans l'inventaire des ressources hydrauliques
de la Tunisie.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2385
Si, par contre, les forages l'Entrepreneur aboutissent à la découverte d'un
système aquifère nouveau, non encore catalogué ni identifié dans l'inventaire
des ressources hydrauliques et n'ayant pas de communication avec un autre
système aquifère déjà reconnu, l'AUTORITE CONCEDANTE réservera à
l'Entrepreneur une priorité dans l'attribution des autorisations ou des concessions
de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à
l'intérêt général, ni s'étendre audelà des quantités d'eau nécessaires à
l'alimentation des installations de l’'Entrepreneur et de leus annexes.

6. Avant l'abandon de tout forage de recherche par l'Entrepreneur, l'AUTORITE
CONCEDANTE pourra obliger celuici à procéder au captage, de toute nappe
d'eau jugée exploitable, étant entendu que les dépenses engagées à ce titre :
seront à la charge de l'Etat Tunisien .

ARTICLE 23 : Dispositions applicables aux voies ferrées

L'Entrepreneur , pour la desserte de ses chantiers, de ses pipelines, de ses
dépôts et de ses postes d'embarquement, pourra aménager à ses frais des
embranchements de voies ferrées particuliers et les raccorder aux réseaux ferrés
publics.

Les projets d'exécution de ces embranchements seront établis par l'Entrepreneur
conformément aux conditions de sécurité et aux conditions techniques
applicables aux réseaux publics tunisiens. Ces projets seront approuvés par
l'AUTORITE CONCEDANTE après enquête parcellaire.

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés
par l'Entrepreneur, pour tenir compte des résultats de l'enquête parcellaire et
pour raccorder au plus court et selon les règles de l'art les installations de
l'Entrepreneur aux réseaux publics .

ARTICLE 24 : Dispositions applicables aux installations de chargement et de
déchargement maritime

1. Lorsque le Titulaire et l'Entrepreneur auront à résoudre un problème de
chargement ou de déchargement maritime, ils se concerteront avec l'AUTORITE
CONCEDANTE pour arrêter, d'un commun accord, les dispositions susceptibles
de satisfaire leurs besoins légitimes .

Page 2386 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
La préférence sera donnée à toute solution comportant l'utilisation d’un port
ouvert au commerce sauf cas exceptionnels où la solution la plus économique
serait d'aménager un tel poste de chargement ou de déchargement en rade
foraine.

© 2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire et à
l'Entrepreneur dans les conditions prévues par la législation en vigueur sur la
police des ports maritimes et par les règlements particuliers des ports de
commerce de la Tunisie, et sur un même pied d'égalité que les autres exploitants
d'hydrocarbures pour qu'ils puissent disposer le cas échéant

-__des plans d'eau du domaine public des ports,

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir sur
ducs d'albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l'aménagement
d'installations de transit ou de stockage.

3. Si la solution adoptée est celle d'un poste de chargement ou de déchargement
en rade foraine, les installations (y compris les pipe-lines flottants) seront
construites, balisées et exploitées par l'Entrepreneur à ses frais sous le régime
de l'autorisation d'occupation temporaire du domaine public maritime .

Les dispositions adoptées et les règlements d'exploitation seront approuvés par
l'AUTORITE CONCEDANTE sur proposition de l'Entrepreneur

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par l'Entrepreneur ainsi que ses réseaux de
distribution d'énergie sont considérés comme des dépendances légales de
l'entreprise et seront assujettis à toutes les réglementations et à tous les
contrôles appliqués aux installations de production et de distribution d'énergie
similaires.

L'Entrepreneur produisant de l'énergie électrique pour l'alimentation de ses

chantiers, pourra céder au prix de revient tout excédent de puissance par rapport
à ses besoins propres à un organisme désigné par l'AUTORITE CONCEDANTE.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2387
ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides ou
gazeux

Si l’Entrepreneur, à l'occasion de ses recherches ou de ses exploitations
d'hydrocarbures, était amené à extraire des substances minérales autres que les
hydrocarbures liquides ou gazeux, sans pouvoir séparer l'extraction des
hydrocarbures, l'AUTORITE CONCEDANTE, le Titulaire et l'Entrepraeur se
concerteront pour examiner si lesdites substances minérales doivent être
séparées et conservées.

Toutefois, l'Entrepreneur ne sera pas tenu d'exploiter, de séparer et de conserver
les substances autres que les hydrocarbures liquides ou gazeux si leur
séparation et leur conservation constituent des opérations trop onéreuses ou trop
difficiles.

ARTICLE 27 : Installations diverses

Ne seront pas considérées comme des dépendances légales de l'entreprise de
l'Entrepreneur :

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et
en particulier les raffineries,

- les installations de distribution au public de combustibles liquides ou gazeux .

Par contre, seront considérées comme des dépendances légales de l'entreprise
de l’Entrepreneur les installations de premier traitement des hydrocarbures
extraits , aménagés par lui en vue de permettre le transport et la
commercialisation desdits hydrocarbures et notamment les installations de
« dégazolinage » des gaz bruts .

Page 2388 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie à l’Entrepreneur par l'AUTORITE
CONCEDANTE

L'AUTORITE CONCEDANTE fournira à l’Entrepreneur la documentation qui se
trouve en sa possession et concernant :

- le cadastre et la topographie ,

- la géologie générale,

- la géophysique,

-__ l'hydrologie et l'inventaire des ressources hydrauliques ,
- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements
ayant un caractère secret du point de vue de la Défense Nationale ou des
renseignements fournis par les titulaires de permis et/ou de concessions en
cours de validité et dont la divulgation à des tiers ne peut être faite sans
l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

L'Entrepreneur sera soumis à la surveillance de l'AUTORITE CONCEDANTE
suivant les dispositions prévues au Code des Hydrocarbures dans les conditions
précisées aux Articles 31 à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

L'Entrepreneur, tant pour ses travaux de recherche que pour ses travaux
d'exploitation, se conformera aux dispositions de la législation tunisienne en
vigueur relatives aux eaux du domaine public et dans les conditions précisées
par les dispositions du présent Cahier des Charges.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2389
Les eaux que l'Entrepreneur pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles d'utilisation
permanente, par lui, qu'en se conformant à la procédure d'autorisation ou de
concession prévue au Code des Eaux.

L'Entrepreneur prendre toutes mesures appropriées qui seront concertées avec
les services compétents du Ministère de l'Agriculture en vue de protéger les
nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage
si les dispositions prises ne sont pas susceptibles d'assurer la conservation des
nappes artésiennes.

L'Entrepreneur sera tenu de communiquer aux services compétents du Ministère
de l'Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses
forages sur les nappes d'eau rencontrées par lui (position, niveau statique,
analyses, débit) dans les formes que lui seront prescrites .

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers
de l'Entrepreneur, et à la charge de celui-ci, un agent qui aura libre accès à
toutes les installations et à leurs dépendances légales en vue de s'assurer du
progrès des travaux, procéder aux mesures et jaugeages des hydrocarbures et,
d'une façon générale, vérifier que les droits et intérêts de l'AUTORITE
CONCEDANTE sont sauvegardées .

ARTICLE 32 : Obligation de rendre compte des travaux

a. L'Entrepreneur adressera à l'AUTORITE CONCEDANTE, trente (30) jours au

moins avant le commencement des travaux :

- Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le
nombre de kilomètres à acquérir et la date du commencement des opérations
et leurs durées approximatives ;

- Un rapport d'implantation pour tout forage de recherche et un programme
relatif à chaque forage de développement .

Page 2390 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
Le rapport d'implantation précisera :

- les objectifs recherchés par le forage et les profondeurs prévues ,

- l'emplacement du forage projeté, défini par ses coordonnées géographiques
avec un extrait de carte annexé,

- la description sommaire du matériel employé,

- les prévisions géologiques relatives aux terrains traversés,

- le programme minimum des opérations de carottage et de diagraphies,

- le programme envisagé pour les tubages,

- les dispositions envisagées pour l'alimentation en eau,

- éventuellement les procédés que l'Entrepreneur compte utiliser pour mettre en
exploitation le ou les forage(s).

b. L'Entrepreneur adressera à l'AUTORITE CONCEDANTE, un rapport journalier
sur l'avancement de ses travaux en cours tels que campagne sismique, forages :
et constructions .

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage

L'Entrepreneur est tenu de tenir sur tout chartier de forage un carnet paginé et
paraphé, d'un modèle agréé par l'AUTORITE CONCEDANTE où seront notées
au fur et à mesure des travaux, sans blanc ni grattage, les conditions d'exécution
de ces travaux et en particulier :

- la nature et le diamètre de l'outil ;

- l'avancement du forage ;

- les paramètres de forage ;

- la nature et la durée des manœuvres et opérations spéciales telles que
carottage, alésage, changement d'outils et instrumentation ;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE
CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans
le rapport d'implantation visé à l'article 32 ci-dessus, l'Entrepreneur devra
exécuter toutes les mesures appropriées afin de déterminer les caractéristiques
des terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera
constituée par l'Entrepreneur et tenue par li en un lieu convenu à l'avance, à la
disposition de l'AUTORITE CONCEDANTE .

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2391
L'Entrepreneur aura le droit de prélever sur les carottes et les déblais de forages
les échantillons dont il aura besoin pour effectuer, ou faire effectuer, des
analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que
sur une fraction de carottes et déblais correspondant à une même
caractéristique, de telle manière que le reste de l'échantillon puisse demeurer
dans la collection et être examiné par les agents de l'AUTORITE
CONCEDANTE. A défaut et sauf impossibilité, l'échantillon unique ne sera
prélevé qu'après avoir été examiné par un représentant qualifié de l'AUTORITE
CONCEDANTE.

Dans le cas où cet examen préalable serait impossible un compte rendu spécial
en sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la
collection par le Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les .
examens et analyses. L'Entrepreneur conservera soigneusement le reste des
déblais et carottes pour que l'AUTORITE CONCEDANTE puisse à son tour
prélever des échantillons pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront ærès les prises
d'échantillons visées ci-dessus seront conservés par l'Entrepreneur aussi
longtemps qu'il le jugera utile. lis seront mis par lui à la disposition de
l'AUTORITE CONCEDANTE au plus tard à l'expiration du Permis.

3. L'Entrepreneur informera l'AUTORITE CONCEDANTE, dans un délai suffisant

pour que celle-ci puisse s'y faire représenter, de toutes opérations importantes
telles que diagraphies , tubage , cimentation et essais de mise en production.
L'Entrepreneur avisera l'AUTORITE CONCEDANTE de tout incident grave
susceptible de compromettre la poursuite d'un forage ou de modifier de façon
notable les conditions de son exécution.

4. L'Entrepreneur fournira à l'AUTORITE CONCEDANTE une copie des rapports
sur les examens faits sur les carottes et les déblais de forage ainsi que sur les
opérations de forage, y compris les activités spéciales mentionnées au
paragraphe 3 du présent Article.

ARTICLE 34 : Arrêt d'un forage

L'Entrepreneur pourra arrêter définitivement un forage qu'après en avoir avisé
l'AUTORITE CONCEDANTE. Sauf circonstances particulières, cet avis devra
être donné au moins soixante douze (72) heures à l'avance.

Page 2392 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
L’Entrepreneur devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un
abandon provisoire d'un forage, un programme qui devra être conforme à la
réglementation technique en vigueur ou, à défaut, aux normes les plus récentes
publiées par l'American Petroleum Institute .

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations
dans les soixante douze (72) heures qui suivent le dépôt du programme
d'abandon du forage par l’Entrepreneur celuici sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

L'Entrepreneur adressera à l'AUTORITE CONCEDANTE dans un délai

maximum de trois (3) mois après la fin de tout forage, un rapport final , dit
“compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra notamment :

a. Une copie du profil complet dudit forage, donnant la coupe des terrains
traversés, les observations et mesures faites pendant le forage, le profil des
tubages restant dans le puits, les diagraphies et les résultats des essais de
production,

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se
référant directement au forage considéré .

ARTICLE 36 : Essais des forages

1. Si au cours d'un forage, l'Entrepreneur juge nécessaire d'effectuer un essai
sur une couche de terrain qu'il croit susceptible de produire des hydrocarbures, il
en avisera l'AUTORITE CONCEDANTE au moins vingt-quate (24) heures avant
de commencer un tel essai.

2. En dehors des exceptions prévues aux paragraphes 3 et 5 du présent
Article, l'initiative d'entreprendre ou de renouveler un essai appartiendra à
l'Entrepreneur.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment
qualifié de l'Autorité Concédante, l'Entrepreneur sera tenu de faire l'essai de
toute couche de terrain susceptible de contenir des hydrocarbures , à la
condition toutefois qu'un tel essai puisse être exécuté sans nuire à la marche
normale des travaux de l'Entrepreneur.

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2393
4. Dans le cas où l'exécution , ou la répétition de l'un des essais effectués à la
demande de l'AUTORITE CONCEDANTE , et malgré l'avis contraire de
l'Entrepreneur , occasionne à l'Entrepreneur une perte ou une dépense , une
telle perte ou dépense serait à la charge :

- de lEntrepreneur, si ledit essai révèle une découverte
potentiellement exploitable ,

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une
découverte potentiellement exploitable .

5. Lorsque les opérations de forage d’un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en
hydrocarbures suffisamment importante et non encore reconnue, l'Entrepreneur *
sera tenu de prendre toutes les mesures techniquement utiles pour compléter la
reconnaissance de cette zone.

ARTICLE 37 : Compte rendu et programme annuels

Avant le 1er Avril de chaque année, l'Entrepreneur sera tenu de fournir un
compte rendu général de son activité pendant l'année précédente conformément
aux dispositions du Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l'année considérée
ainsi que les dépenses de recherche et d'exploitation engagées par
l'Entrepreneur.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance
entre l'AUTORITE CONCEDANTE et l'Entrepreneur .

ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d'un gisement devra être rationnelle et conduite suivant les
règles de l’art et les saines pratiques de l'industrie pétrolière .

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant
une récupération maximale des hydrocarbures .

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement,
l'Entrepreneur devra porter à la connaissance de l'AUTORITE CONCEDANTE le
schéma d'exploitation. Ce schéma devra comporter la destination finale de
chacun des effluents.

Page 2394 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
Dans les puits produisant des hydrocarbures liquides, la production de gaz devra
être aussi réduite que possible, dans les limites permises pour une récupération
optimale des liquides. Dans les puits ne produisant que du gaz, il est interdit de
laisser débiter le gaz en dehors du circuit d'utilisation.

Des dérogations aux règles cidessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée de l’Entrepreneur,

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

L'Entrepreneur disposera sur chaque puits, ou chaque groupe de puits
producteurs, des appareils permettant de suivre régulièrement, d'une manière
non équivoque, et conforme aux usages suivis dans l'industrie du pétrole et du
gaz, les paramètres de production de ces puits .

Tous les documents concernant ces contrôles seront mis à la disposition de
l'AUTORITE CONCEDANTE. Sur demande de celleci, l'Entrepreneur lui en
fournira des copies.

ARTICLE 40 : Conservation des gisements

L'Entrepreneur exécutera les travaux, mesures ou essais nécessaires pour
assurer la meilleure connaissance possible du gisement .

L'Entrepreneur pourra être rappelé par l'AUTORITE CONCEDANTE à
l'observation des règles de l'art et en particulier, il sera tenu de régler et
éventuellement de réduire le débit des puits, de façon à ce que l'évolution
régulière du gisement ne soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un
même gisement par plusieurs explotants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions
d'Exploitation distinctes attribuées à des bénéficiaires différents, l'Entrepreneur
s'engage à conduire ses recherches et ses exploitations sur la partie du
gisement qui le concerne en se conformant à un plan d'ensemble.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2395
Ce plan d'ensemble sera établi dans les conditions définies ci-après :
1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires intéressés par un

même gisement à se concerter pour établir un plan unique de recherches et
d'exploitation applicable à la totalité dudit gisement.

Ce plan précisera si nécessaire, les bases suivant lesquelles les
hydrocarbures extraits seront répartis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un
« Comité d’unitisation » chargé de diriger les recherches et l'exploitation en
commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit
Comité.

. À défaut d'un accord amiable entre les intéressés, intervenu dans les

quatre-vingt-dix (90) jours à partir de l'invitation faite par l'AUTORITE
CONCEDANTE, ceux-ci seront tenus de présenter à cette dernière leurs plans
individuels de recherche ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou
d'exploitation, les bases de répartition des hydrocarbures, et la création
éventuelle d'un Comité d'unitisation.

. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la

décision arbitrale devra essayer de se rapprocher le plus possible des
propositions qui sont faites par un Titulaire ou un groupe de Titulaires,
représentant au moins les trois quarts des intérêts en cause, en tenant compte
notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des
données acquises concernant le gisement au moment où sera rendue la
décision arbitrale.

Le plan d'unitisation pourra être révisé à l'initiative de l'une quelconque des
parties intéressées, ou du Ministère chargé des Hydrocarbures si les progrès
obtenus ultérieurement dans la connaissance du gisement amènent à modifier
l'appréciation des intérêts en cause et des réserves en place.

. Les intéressés seront tenus de se conformer aux décisions arbitrales du

Ministre chargé des Hydrocarbures dès qu'elles leur auront été notifiées.

Page 2396

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
ARTICLE 42 : Obligation générale de communiquer les documents

L'Entrepreneur sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa
demande, outre les documents énumérés au présent Titre, les renseignements
statistiques concernant la production, le traitement et éventuellement le stockage
et les mouvements des hydrocarbures extraits de ses recherches et de ses
exploitations , les stocks de matériel et de matières premières, les commandes
et les importations de matériel, le personnel , ainsi que les copies des pièces
telles que cartes, plans, enregistrements, relevés , extraits de registres ou de
comptes rendus permettant de justifier les renseignements fournis .

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à
l'AUTORITE CONCEDANTE en utilisant les unités de mesure ou les échelles
agréées par l'AUTORITE CONCEDANTE.

Toutefois, à l'intérieur de ses services, l'Entrepreneur pourra utiliser tout autre
système sous réserve d‘en faire les conversions correspondantes au système
métrique.

ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par l'Entrepreneur en utilisant les fonds de
cartes ou de plans du service topographique tunisien, ou en utilisant les fonds
de cartes ou de plans établis par d'autres services topographiques à condition
qu'ils soient agréés par l'AUTORITE CONCEDANTE.

A défaut, et après que l'Entrepreneur se soit concerté avec l'AUTORITE
CONCEDANTE et le service topographique, ces cartes et plans pourront être
établis par les soins et aux frais de l’Entrepreneur , aux échelles et suivant les
procédés les mieux adaptés à l'objet recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de
nivellement généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et l'Entrepreneur se concerteront pour
déterminer dans quelles conditions ce dernier pourra exécuter des travaux de
levés de plans, cartographie, photographies aériennes,  restitutions
photogrammétriques qui seraient nécessaires pour les besoins de ses
recherches ou de ses exploitations.

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2397
Si l'Entrepreneur confie lesdits travaux à des contractants autres que le
service topographique tunisien, il sera tenu d'assurer la liaison avec le service
topographique tunisien, de telle manière que les levés effectués lui soient
communiqués et puissent être utilisés par lui. L'Entrepreneur remettra au
service topographique tunisien deux tirages des photos aériennes levées par
lui ou pour son compte. ‘

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et
servitudes imposées par la Défense Nationale, à donner à l'Entrepreneur
toutes autorisations de parcours et toutes autorisations de survol d'aéronefs,
ou de prises de vues aériennes, lui permettant d'exécuter les travaux
topographiques en question.

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE À L'AUTORITE CONCEDANTE

ARTICLE 45 : Finde la concession par arrivée à terme

1. Sans préjudice des dispositions de l’article 61 du Code des Hydrocarbures,
feront retour gratuitement à l'AUTORITE CONCEDANTE dans l'état où ils se
trouvent à la fin de la concession par arrivée à terme, les immeubles au sens de
l’article 53-1 du Code des Hydrocarbures .

Cette disposition s'applique notamment aux immeubles et aux droits réels
immobiliers suivants :

a) les terrains acquis ou loués par le Titulaire;

b) les droits à bail, ou à occupation temporaire que détient le Titulaire.

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à l'AUTORITE
CONCEDANTE la faculté de se substituer au Titulaire.

Il'en sera de même pour tous les œntrats de fourniture d'énergie ou d'eau, ou de
transports spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront
dressés contradictoirement dans les six(6) mois précédant la fin de la concession
d'exploitation .

Page 2398 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
c) les puits, sondages d’eau et bâtiments industriels;

d) les routes et pistes d'accès, les adductions d'eau y compris les captages et
les installations de pompage, les lignes de transport d'énergie y compris les
postes de transformation, de coupure et de comptage, les moyens de
télécommunications appartenant en propre au Titulaire.

e) les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de
bureaux ou de magasins ; les habitations destinées au logement du personnel
affecté à l'exploitation et leurs annexes ; les droits à bail ou à occupation que
le titulaire peut détenir sur des bâtiments appartenant à des tiers et utilisés par
lui aux fins ci-dessus,

f) les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories
limitativement énumérées ci-dessus, feront retour à l'AUTORITE
CONCEDANTE si, bien que situées à l'extérieur du périmètre de la concession,
elles sont indispensables à la marche de cette concession exclusivement.

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les
conditions indiquées au présent Article étaient nécessaires ou utiles, en totalité
ou en partie, à l'exploitation d’autres concessions ou permis du Titulaire en cours
de validité, les conditions dans lesquelles ces installations seraient utilisées en
commun et dans la proportion des besoins respectifs du Titulaire et de
l'AUTORITE CONCEDANTE seront arrêtées d’un commun accord avant leur
remise à l'AUTORITE CONCEDANTE. Réciproquement , il en sera de même
pour les installations du Titulaire ne faisant par retour à l'AUTORITE
CONCEDANTE et dont l'usage serait indispensable à celleci pour la marche
courante de l'exploitation de la concession reprise par elle .

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la
faculté de racheter pour son compte, ou le cas échéant, pair le compte d'un
nouveau Titulaire de concessions ou de permis de recherche qu'elle désignera,
tout ou partie des biens énumérés ciaprès ; autres que ceux visés à l'article 45
du présent cahier et qui seraient nécessaires pour la poursuite de l'exploitation et
l'évacuation des hydrocarbures extraits :

a) les consommables, les objets mobiliers et les immeubles appartenant au
Titulaire ;

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2399
b) les installations et l'outillage se rattachant à l'exploitation , à la manutention et
au stockage des hydrocarbures bruts;

La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci
dessus et sur lesquelles elle entend exercer la faculté de rachat devra être
notifiée au Titulaire six (6) mois avant l'expiration de la concession
correspondante .

1. Le prix de rachat correspondra à la valeur comptable nette des dits biens.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la concession , sous peine d'intérêts moratoires calculés au taux
légal, et sans mise en demeure préalable .

L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de rachat
requérir du Titulaire soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou concessionnaire désigné par elle, que les installations en
cause soient mises à sa disposition, suivant les dispositions prévues au
paragraphe 2 de l'article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du
présent article lorsqu'ils sont , en totalité ou en partie seulement, nécessaires au
Titulaire pour lui permettre de poursuivre son exploitation sur l'une de ses
concessions qui ne serait pas arrivée à expiration .

ARTICLE 47 : Fin de la concession par la renonciation

Si l'Entrepreneur veut exercer son droit de renoncer à la totalité & à une partie
seulement de l'une des concessions, il est tenu de le notifier à l'AUTORITE
CONCEDANTE au plus tard 12 mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE du Titulaire et de
l'Entrepreneur seront réglés confamément aux dispositions prévues par le Code
des Hydrocarbures et aux articles 45 et 46 du présent cahier des charges .

En cas de renonciation partielle à la concession, les dispositions du Code des
Hydrocarbures et du présent Cahier des Charges continueont à régir le reste de
la concession .

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la concession, l'Entrepreneur sera tenu de maintenir les
bâtiments , les ouvrages de toute nature, les installations pétrolières et ès
dépendances légales en bon état d'entretien et d'exécuter en particulier les
travaux d'entretien des puits existants et de leurs installations de pompage et de
contrôle .

Page 2400 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l’article 45 cidessus, tout retard résultant du fait du
Titulaire dans la remise de tout ou partie des installations revenant à
l'AUTORITE CONCEDANTE ouvrira à cette dernière le droit au paiement d’une
astreinte égale à un pour cent (1%) de la valeur des installations non remises,
par mois de retard, et après mise en demeure non suivie d'effet dans le délai
d'un mois.

ARTICLE 50 : Fin de la concession par déchéance

Si l’un des cas de déchéance prévus par l’article 57 du Code des Hydocarbures
se réalise, le Ministre chargé des hydrocarbures mettra l'Entrepreneur en
demeure de régulariser sa situation dans un délai qui ne pourra excéder six (6)
mois.

Si l'Entrepreneur en cause n’a pas régularisé sa situation dans le délai imparti,
ou s'il n'a pas fourni une justification satisfaisante, la déchéance sera
prononcée.

Dans ce cas, la concession , les immeubles et meubles s'y rapportant visés à
l'article 53 du Code des Hydrocarbures feront retour gratuitement à l'AUTORITE
CONCEDANTE.

ARTICLE 51 : Responsabilité de l’Entrepreneur visà-vis des tiers

A l'expiration de la concession par arrivée à terme , en cas de renonciation, ou
en cas de déchéance, l'Entrepreneur devra souscrire une assurance couvrant
pendant un délai de dix ans (10) les risques résultant de son activité et
susceptibles d'apparaître après retour de la dite Concession à l'AUTORITE
CONCEDANTE .

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2401
TITRE VII

CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d’hydrocarbures pour les besoins de l'économie tunisienne

1. Le droit d'achat par priorité d'une part de la production des hydrocarbures
liquides extraits par le Titulaire de ses concessions en Tunisie sera exercé
pour couvrir les besoins de la consommation intérieure tunisienne et ce,
conformément aux dispositions du Code des Hydrocarbures et des
dispositions ci-après :

a) L'obligation du Titulaire de fournir une part de la production pour
couvrir les besoins de la consommation intérieure tunisienne sera
indépendante de la redevance proportionnelle à la production
prévue à l’article 101 du Code des Hydrocarbures ;

b) Si le Titulaire produit plusieurs qualités de pétrole brut, le droit
d'achat portera sur chacune de ces qualités, sans pouvoir excéder,
sauf accord formel du Co-Titulaire, le maximum prévu par le Code
des Hydrocarbures pour chacune d'elles ;

2. La livraison pourra être effectuée au choix du Titulaire, sous forme de
produits finis. Dans le cas de livraison en produits finis obtenus par
raffinage effectué en Tunisie, la livraison sera faite à l'AUTORITE
CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées
en fonction des résultats que donneraient les hydrocarbures bruts du Titulaire
s'ils étaient traités dans une raffinerie tunisienne, ou, à défad, dans une
raffinerie du littoral de l'Europe .

Les prix seront déterminés par référence à ceux des produits de même nature
qui seraient importés en Tunisie dans des conditions normales, réduits d’un
montant calculé de manière à correspondre à une réductn de dix pour cent
(10%) de la valeur du pétrole brut à partir duquel ils auront été raffinés, valeur
calculée conformément aux dispositions du Code des Hydrocarbures .

Page 2402

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
Toutefois, cette réduction ne s'appliquera pas pour ceux de ces produits qui
sont destinés à l'exportation. L'AUTORITE CONCEDANTE s'engage à donner
toutes facilités afin de permettre au Titulaire de créer une raffinerie dont les
produits seront destinés à l'exportation et/ou une usine de liquéfaction de gaz
naturel et/ou des usines de pétrochimie traitant les hydrocarbures ou leurs
dérivés . |

ARTICLE 53 : Prix de vente des hydrocarbures

Pour les hydrocarbures liquides, le Titulaire et l'Entrepreneur seront tenus
d’appliquer un prix de vente à l'exportation qui ne doit pas être inféæur au « prix
de vente normal » défini ci-après, tout en leur permettant de trouver un débouché
pour la totalité de leur production.

Le « prix de vente normal » d'un hydrocarbure liquide au sens du présent Cahier
des Charges sera celui qui, compte tenu des autres facteurs entrant en ligne de
compte tels que les assurances et le fret, donnera, sur les marchés qui
constituent un débouché normal pour la production tunisienne, un prix
comparable à celui des hydrocarbures liquides d'autres provenances concourant
également au ravitaillement normal des mêmes marchés et de qualité
comparables.

Pour les hydrocarbures gazeux , le Titulaire et l'Entrepreneur sont tenus
d'appliquer un prix de vente à l'exportation qui ne sera pas inférieur au prix de
vente normal .

Le prix de vente normal sera celui obtenu par le Titulaire et l'Entrepreneur dans
leurs contrats de vente de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les
cours normalement pratiqués dans les transactions commerciales rulières, à
l'exclusion des :

- Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une
société affiliée.

- Echanges, transactions par troc ou impliquant des restrictions, ventes
forcées et en général toutes ventes d'hydrocarbures motivées entièrement
ou en partie par des considérations autres que celles prévalant
normalement dans une vente.

- Ventes résultant d'accords entre gouvernements ou entre gouvernements
et sociétés étatiques.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2403
TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel de l’Entrepreneur

L’Entrepreneur est tenu de se soumettre à la législation et à la réglementation en
vigueur en Tunisie en ce qui concerne le travail et la prévoyance sociale.

L'Entrepreneur sera tenu de s'adresser aux bureaux de placement pour
l'embauche de la main d'œuvre non spécialisée ou de la main-d'œuvre qualifiée
susceptible d'être recrutée en Tunisie.

Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits
bureaux.

La proportion des Tunisiens dans l'effectif total del'Entrepreneur sera soumise à
l'approbation de l'AUTORITE CONCEDANTE étant entendu, que ladite
proportion sera déterminée en tenant compte de la nature de l'activité de
l'Entrepreneur en cours et des dispositions de l'article 62 du Code des
Hydrocarbures.

ARTICLE 55 : Défense Nationale et Sécurité du Territoire

L'Entrepreneur sera tenu de se soumettre aux mesures prises par les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du Territoire
de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de
certaines clauses du présent Cahier des Charges et de la Convention à laquelle
celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent l'Entrepreneur le présent
Cahier des Charges et la Convention à laquelle celuici est annexé, subsisteront
et ne seront pas modifiés quant au fond.

L'Entrepreneur ne pourra exercer d'autres recours en indemnité à l'occasion des
décisions visées ci-dessus, que ceux qui seront ouverts par la législation en
vigueur à toute entreprise tunisienne susceptible d'être lésée par une mesure
analoque.

Page 2404 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
ARTICLE 56 : Cas de force majeure

L'Entrepreneur n'aura pas contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justife que le manquement aux dites obligations est
motivé par un cas de force majeure et ce, conformément à l'article 62.1 du Code
des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d'exécuter tout ou partie des obligations mises à sa charge par la
Convention et le Cahier des Charges tels que:

1- tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays;

2- guerre, révolution, révolte, émeute ou blocus;
3- grèves à l'exception de celles du personnel de l'Entrepreneur;
4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront à l'Entrepreneur aucun
droit à indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale
durée de la validité du Permis ou des Concessions d'Exploitation sur lesquels
ces retards se sont produits.

ARTICLE 57 : Communication de documents pour contrôle

L’Entrepreneur aura l'obligation de mettre à la disposition de l'AUTORITE
CONCEDANTE tous documents utiles pour la mise en oeuvre du contrôle par
l'Etat, des obligations souscrites par l'Entrepreneur dans le présent Cahier des
Charges et dans la Convention à laquelle il est annexé.

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2405
ARTICLE 58 : Copies des documents

L'Entrepreneur devra remettre au Ministère chargé des Hydrocarbures un (1)
mois au plus tard après la signature de la Convention, cinquante (50) copies de
ladite Convention, du Cahier des Charges et des pièces y annexées telles
qu'enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui
interviendraient ultérieurement et se rattachant à la présente Convention et au
présent Cahier des Charges.

Fait à Tunis le, .

en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN
Ministre... sn
Pour l'ENTREPRENEUR Pour l'ENTREPRISE TUNISIENNE

D'ACTIVITES PETROLIERES

Page 2406 Journal Officiel de la République Tunisienne — 17 août 2001 N° 66
ANNEXE B
PROCEDURE DES CHANGES

PROCEDURE CONCERNANT LE CONTROLE DES
CHANGES APPLICABLE À sons
PERMIS

Les opérations de change relatives aux activités de recherche et d'exploitation
d'hydrocarbures de …......… ci-après dénommée "LA (les) SOCIETE (s)"
seront régies par la réglementation des changes , par les dispositions du Code
des Hydrocarbures et par les dispositions suivantes :

A/ Sociétés non résidentes:

1. LA (les) SOCIETE (s) est (sont) autorisée (s) à payer en devises
étrangères, directement sur ses (leurs) propres disponibilités se trouvant à
l'extérieur de la Tunisie, toutes dépenses de recherche et d'exploitation
sous réserve des dispositions suivantes:

- LA (les) SOCIETE (s) s'engage (s'engagent) à payer
intégralement en Dinars les entreprises résidentes en Tunisie ;

- Elle (s) pourra (pourront) payer en devées étrangères, les
entreprises étrangères non résidentes en Tunisie, spécialisées
dans la recherche et l'exploitation des hydrocarbures pour les
besoins des contrats conclus dans le cadre de la présente
Convention. Dans le cas où ces entreprises seraient
intégralement payées à l'étranger, elles doivent s'engager à
rapatrier en Tunisie les sommes nécessaires à leurs dépenses
locales.

2. LA (les) SOCIETE (s) s'engage (ent) à transférer en Tunisie durant les
phases de recherche et de développement les devises néessaires afin
de faire face à ses (leurs) dépenses en Dinars.

3. LA (les) SOCIETE (s) est (sont) tenue (s) conformément à l'article 44 du
code des assurances promulgué par la loi N°9224 du 09 Mars 1992 de
souscrire en Tunisie les polices d'assurances relaties à son (leur) activité
en Tunisie.

N° 66 Journal Officiel de la République Tunisienne — 17 août 2001 Page 2407
Elle (elles) pourra (ont) librement encaisser, disposer et réexporter en
devises étrangères sa (leur) quotepart des paiements de compagnies
d'assurance obtenues en compensation de sinistres sous les conditions
suivantes :

- Si les installations endommagées sont réparées ou remplacées,
les montants dépensés à ce titre seront remboursés en devises
étrangères etou en Dinars Tunisiens, conformément aux
dépenses réellement engagées.

- Si les installations endommagées n'ont été ni réparées, ni
remplacées, les remboursements s'effectueront dans les mêmes
monnaies que celles des investissements initiaux et dans les
mêmes proportions.

- Les indemnités d'assurances reçues en compensation de
paiements ou d'investissements réalisés en Dinars Tunisiens
seront effectuées en Dinars Tunisiens. Le produit de ces
indemnités pourra être affecté pour la couverture des dépenses
locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité
étrangère qui sont employées parl'Entrepreneur en Tunisie, une partie
raisonnable de ce salaire sera payée en Dinars en Tunisie et le solde,
auquel s'ajouteront les charges pour avantages sociaux, qui sont
payables par ces personnes dans le pays où elles ont leur domicile,
pourra être payé hors de la Tunisie en devises étrangères.

Les personnes de nationalité étrangère employées par des contractants
et sous-contractants de l'Entrepreneur pour une période n'excédant pas
six (6) mois, pourront être payées hors de Tunisie en devises
étrangères dans le cas où leurs frais de séjour en Tunisie sont pris en
charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même
traitement que celui accordé aux employés de l'Entrepreneur en vertu
du paragraphe précédent.

Il reste entendu que tous les employés étrangers de l'Entrepreneur et
de ses contractants et sous-contractants qui sont employés en Tunisie
seront soumis à l'imposition sur le revenu en Tunisie conformément à la
législation en vigueur.

Page 2408

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
5. La (les) Société (s) ne pourra (pourront) recourir à aucune forme de
financement provenant des banques résidentes en Tunisie, sauf pour
les cas de découverts de courte durée dus à des retards dans les
opérations de conversion en Dinars des devises disponibles en Tunisie.

La (les) Société (s) demandera (ont) en premier lieu le transfert des
soldes créditeurs en Dinars. Si le transfert n'est pas effectué dans le
mois qui suit la demande, à la suite d'un avis motivé contraire de la
Banque Centrale de Tunisie concernant telle ou telle partie du solde
créditeur en Dinars de la (les) Société (s) , seul le montant contesté ne
pourra faire l'objet de transfert ou de retenues sur les rapatriements
subséquents. Le montant contesté sera alors soumis dans le mois qui
suit l'avis motivé de la Banque Centrale de Tunisie, à une commission
de conciliation composée de trois (3) membres, le premier représentant
la Banque Centrale de Tunisie, le second représentant la (les) Société
(s) et le troisième nommé par les deux Parties et quidevra être d'une
nationalité différente de celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les
quatre (4) mois qui suivent l'avis motivé de la Banque Centrale de
Tunisie.

Ces dispositions seront valables pendart toute la durée de la présente
convention et de tous les avenants et actes additionnels qui
interviendraient ultérieurement.

a

B/ Sociétés résidentes :

Toute société résidente partie ou qui deviendrait partie à la présente Convention
et ses annexes, s'engage à respecter la réglementation tunisienne de change
telle qu'aménagée par les dispositions suivantes:

- La société est autorisée à se faire ouvrir par les intermédiaires
agréés des comptes professionnels en devises. Ces comptes
seront alimentés jusqu’à 100 % de ses recettes en devises et
fonctionneront conformément à la réglementation de change en
vigueur ;

N° 66

Journal Officiel de la République Tunisienne — 17 août 2001

Page 2409
La société peut effectuer librement tous transferts afférents à
des règlements de ses dépenses courantes engagées en
devises pour son approvisionnement en biens et services dans
le cadre de ses activités de recherche et d'exploitation, ainsi
que pour la distribution de dividendes revenant à ses associés
non résidents, en domiciliant auprès d’un ou plusieurs
intermédiaires agréés toutes ses opérations en la matière.
L'intermédiaire agréé est tenu à ce titre d'adresser à la Banque
Centrale une fiche d’information appuyée des justificatifs
appropriés lors de chaque transfert effectué.

La société peut acheter librement en dinars tunisims auprès
des agences de voyages installées en Tunisie sur présentation
des justificatifs appropriés, les billets prépaid au profit du
personnel non résident détaché ou en mission en Tunisie à titre
d'assistance technique étrangère dans le cadre de l'exécdion
de la présente Convention.

Le règlement des importations pourrait s'effectuer, lorsqu'il est
exigé avant l'arrivée de la marchandise en Tunisie sur
présentation à l'intermédiaire agréé d'une facture pro forma.
Une facture définitive visée par les serices de la douane doit
être fournie à l'intermédiaire agréé pour l'apurement du dossier.

Les contractuels non résidents peuvent transférer librement le
montant des économies qu'ils pourraient faire sur leurs salaires
en domiciliant leurs contrats de travail auprès d'un seul
intermédiaire agréé qui est tenu à ce titre d'adresser à la
Banque Centrale de Tunisie une fiche d’information appuyée
des justificatifs appropriés lors de chaque transfert effectué.

ANNEXE C

COORDONNEES DES SOMMETS
DU PERMIS

ET EXTRAIT DE CARTE

Page 2410

Journal Officiel de la République Tunisienne — 17 août 2001

N° 66
